Exhibit 10.6I

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (“Third Amendment”) is made effective and entered
into as of July 6, 2007, by and between 2000 SIERRA POINT PARKWAY LLC, a
Delaware limited liability company (“Landlord”), and TERCICA, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord (as successor in interest to 2000 Sierra Point, LLC) and Tenant are
parties to that certain Lease Agreement (“Original Lease”) dated March 7, 2005
pursuant to which Landlord leased to Tenant and Tenant leased from Landlord
approximately 28,278 rentable square feet (“Original Premises”) at 2000 Sierra
Point Parkway, Brisbane, California (“Building”).

B. Landlord and Tenant are also parties to that certain First Amendment dated
May 1, 2006 and that certain Second Amendment dated January 4, 2007.

C. Landlord and Tenant wish to cancel the Second Amendment.

D. Landlord and Tenant wish to incorporate into the Original Premises the
additional area defined in Exhibit A as the Expansion Premises.

NOW, THEREFORE, in consideration of the foregoing Recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:

1. Commencement Date; Term. The Commencement Date of this Third Amendment shall
be July 1, 2007, and shall thereafter have a term of lease coterminous with that
of the Original Lease, including renewal options set forth in the Original
Lease.

2. Cancellation of Second Amendment. The Second Amendment is hereby cancelled.
The terms of the Second Amendment are hereby agreed to be null and void.

3. Expansion Premises. Landlord shall deliver and lease to Tenant, and Tenant
shall accept and lease from Landlord, the Expansion Premises as defined in
Exhibit A of this Third Amendment. The Expansion Premises is that certain
portion of the 3rd Floor of the Building outlined in the floor plan included in
Exhibit A, which contains approximately 6,116 net rentable square feet. The
Expansion Premises shall be combined with the Original Premises to create a
combined Premises of 34,394 net rentable square feet. The Expansion Premises
shall be delivered to Tenant in its current “As-Is” condition, except as
provided in Exhibit A. The Expansion Premises shall be delivered to Tenant by
Landlord by

 

Tercica Third Lease Amendment

 

 

1



--------------------------------------------------------------------------------

September 1, 2007; in the event that the Expansion Premises is not delivered to
Tenant by Landlord until a date after September 1, 2007, then for each day of
delay (provided that said delay is not caused by action of Tenant) Tenant shall
not be responsible to pay the pro rata amount of Monthly Base Rent for the
Expansion Premises. Upon the delivery of the Expansion Premises, the term
“Premises” as used in the Original Lease shall mean both the Original Premises
and the Substitute Premises.

4. Base Rent for the Expansion Premises. The Base Rent for the Expansion
Premises shall commence on July 1, 2007 and shall be as follows:

 

Period

   Monthly Base Rent

July 1, 2007 – June 30, 2008

   $ 20,182.80

July 1, 2008 – June 30, 2009

   $ 21,091.03

July 1, 2009 – June 30, 2010

   $ 22,040.12

July 1, 2010 – June 30, 2011

   $ 23,031.93

July 1, 2011 – September 30, 2011

   $ 24,068.36

The Base Rent for the Original Premises shall remain in full force and effect
and is unchanged by this Third Amendment. The Base Rent for the Expansion
Premises shall be in addition to the Base Rent for the Original Premises.

5. Tenant’s Share of the Building for Operating Costs and Taxes. Effective
July 1, 2007, the Tenant’s Share of the Building for Operating Costs as defined
in the Original Lease shall be increased to 15.75%.

6. Parking. Effective June 1, 2007, the Tenant’s Parking Allocation shall be
increased to 122 unreserved parking spaces.

7. Expansion Options. All Option rights granted to the Tenant by the Original
Lease for expanding into additional space at the Building, specifically but not
exclusively Exhibit F, Section 1 of the Original Lease for the 2nd Floor of the
Building and Exhibit F, Section 2 of the Original Lease for the 3rd Floor of the
Building, are hereby terminated.

8. Rights of First Offer. All First Offer Rights granted to the Tenant by the
Original Lease for expanding into additional space at the Building, specifically
but not exclusively Exhibit F, Section 1 of the Original Lease for the 2nd floor
of the Building and Exhibit F, Section 2 of the Original Lease for the 3rd floor
of the Building, shall be waived by Tenant through December 31, 2008, and shall
be reinstated and in full force and effect starting January 1, 2009, subject to
the rights of any tenant(s) who shall have leased all or a portion of the 2nd or
3rd floors.

9. No Further Amendment. The Original Lease, as modified by the First Amendment
and this Third Amendment, shall remain in full force and effect. The Second
Amendment has been cancelled by this Third Amendment.

 

Tercica Third Lease Amendment

 

 

2



--------------------------------------------------------------------------------

10. Confirmation of Original Lease. Tenant hereby represents and warrants to
Landlord that, as of the date hereof, (a) the Original Lease is in full force
and effect and has not been modified except pursuant to the First Amendment and
this Third Amendment; (b) the Second Amendment has been cancelled by this Third
Amendment; (c) Tenant has not subleased or assigned any of its right, title and
interest in and to the Original Lease and has full power and authority to enter
into and perform its obligations hereunder; (d) to the best of Tenant’s
knowledge, there are no defaults on the part of Landlord existing under the
Lease; (e) to the best of Tenant’s knowledge, there exists no valid abatements,
causes of action, counterclaims, disputes, defenses, offsets, credits,
deductions, or claims against the enforcement of any of the terms and conditions
of the Lease; (f) this Third Amendment has been duly authorized, executed and
delivered by Tenant and constitutes the legal, valid and binding obligation of
Tenant; and (g) there are no actions, whether voluntary or otherwise, pending
against Tenant under the bankruptcy or insolvency laws of the United States or
any state thereof.

11. Voluntary Agreement. The parties have read this Third Amendment, and on the
advice of counsel they have freely and voluntarily entered into this Third
Amendment.

12. Representation by Counsel. Each party acknowledges that it has been
represented by independent legal counsel of its own choice in connection with
the execution of this Third Amendment and has had an adequate opportunity to
investigate the subject matter of this Third Amendment before executing this
Third Amendment.

13. Brokerage. Landlord and Tenant each warrant to the other that it has not had
dealings with any other finder, broker, or agent in connection with this Third
Amendment. Each party shall indemnify, defend and hold harmless the other party
from and against any and all costs, expenses or liability for commissions or
other compensation or charges claimed by any other finder, broker, or agent
based on dealings with the indemnifying party with respect to this Third
Amendment.

14. General Provisions. This Third Amendment shall bind and inure to the benefit
of the parties and their respective successors and assigns. This Third Amendment
shall be governed, and construed in accordance with, the laws of the State of
California without regard to or application of the principles of conflict of
laws. This Third Amendment together with the Original Lease and the First
Amendment constitutes the entire agreement between the parties with respect to
the subject matter hereof and thereof.

15. Counterparts. This Third Amendment may be signed in two or more
counterparts. When at least one such counterpart has been signed by each party,
this Third Amendment shall be deemed to have been fully executed, each
counterpart shall be deemed to be an original, and all counterparts shall be
deemed to be one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Lease as
of the date first set forth above.

 

Tercica Third Lease Amendment

 

 

3



--------------------------------------------------------------------------------

TENANT:

    LANDLORD:

TERCICA, INC.,

a Delaware corporation

   

2000 SIERRA POINT PARKWAY LLC

a Delaware limited liability company

By:  

/s/ Stephen N. Rosenfield

    By:  

/s/ Stephen P. Diamond

  Stephen N. Rosenfield       Stephen P. Diamond   General Counsel       Manager